Case 1:19-cv-00531-PLM-PJG ECF No. 29, PageID.378 Filed 04/22/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF MICHIGAN
                                       SOUTHERN DIVISION


    CHUKUDI WOMACK,

          Plaintiff,
                                                                Case No. 1:19-cv-531
    v.
                                                                HONORABLE PAUL L. MALONEY
    JOHN DAVIDS,

          Defendant.
    ____________________________/


                  ORDER ADOPTING REPORT AND RECOMMENDATION

         This is a prisoner civil rights action filed pursuant to 42 U.S.C. § 1983. Defendant C.

Cheney filed a motion for summary judgment. The matter was referred to the Magistrate Judge,

who issued a Report and Recommendation on March 25, 2021, recommending that this Court grant

the motion and enter judgment1. The Report and Recommendation was duly served on the parties.

No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

         IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 28) is

APPROVED and ADOPTED as the Opinion of the Court.

         IT IS FURTHER ORDERED that the Motion for Summary Judgment (ECF No. 26) is

GRANTED.

         IT IS FURTHER ORDERED that for the same reasons the Court concludes that

Plaintiff’s claims are properly dismissed, the Court also concludes that any issue Plaintiff might




1
 Plaintiff’s claims against the other defendants named in this lawsuit were dismissed by prior order of the Court
(ECF No. 22).
Case 1:19-cv-00531-PLM-PJG ECF No. 29, PageID.379 Filed 04/22/21 Page 2 of 2




raise on appeal would be frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962).

Accordingly, the Court certifies that an appeal would not be taken in good faith.

       A Judgment will be entered consistent with this Order.



Dated: April 22, 2021                                        /s/ Paul L. Maloney
                                                            Paul L. Maloney
                                                            United States District Judge




                                                2
